Walker, J.
1. There is no such abuse of the discretion of the chancellor in this case as to require the interposition of this Court. We have said again'and agaiii, that this Court will not control the discretion of the Court below, except in ease of the abuse of his discretion. Where the rights of the parties may be finally settled by a trial, and no harm be done in the meantime, we are loth to control the Court in such interlocutory orders as may be deemed necessary pending the cause.
Judgment affirmed.